EJ-150

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address):
[After recording, retum to:

Mark Conrad
CONRAD & METLITZKY LLP
Four Embarcadero Center, Suite 1400
San Francisco, CA 94111
mconrad@conradmetlitzky.com
TEL NO.: 415-343-7100 FAX NO. (optional): 415-343-7101
E-MAIL ADDRESS (Optional): (see above)
[_] ASSIGNEE

[x] ATTORNEY [Px] JUDGMENT
FOR CREDITOR OF RECORD

 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF U.S. District Court
STREET ADDRESS: 1301 Clay Street

MAILING ADDRESS: Ronald V. Dellums Federal Building

CITY AND ziP CovE: Oakland, CA 94612

BRANCH NAME: Northern District of California (Oakland Division)

 

FOR RECORDER'S USE ONLY

 

PLAINTIFF: Tanya Gersh
DEFENDANT: Andrew Anglin

1301 Clay Street

 

NOTICE OF LEVY
under Writ of [x_] Execution (Money Judgment)

 

[___] Sale

Oakland, CA 94612

LEVYING OFFICER (Name and Address):
United States Marshals Service
Ronald V. Dellums Fed. Bidg., U.S. Courthouse

 

LEVYING OFFICER FILE NO.:

 

 

4:20-mc-80215-KAW

COURT CASE NO.:

 

 

TO THE PERSON NOTIFIED (name): Dynadot LLC

1. The judgment creditor seeks to levy upon property in which the judgment debtor has an interest and apply it to the satisfaction of a

judgment as follows:
a. Judgment debtor (name): Andrew Anglin
b. The property to be levied upon is described

[_] in the accompanying writ of possession or writ of sale.

[_x] as follows:

All domain names that belong to or are controlled by Andrew Anglin, including but not limited to dailystormer.red, and
any documents necessary to effect the transfer of those domain names.

2. The amount necessary to satisfy the judgment creditor's judgment is:

a. Total amount due (less partial satisfactions) .......... 0... cee eee ee ee eee $ 14,403, 109.36
b. Levy fee 2. cee eee eee een e tee b beeen teenies $

c. Sheriffs disbursement fee 0.0.0.0... 0. ccc eee eect eee e eee $

d. Recoverable costs ........ 00.0. cc ccc ccc cnet ee cence enn e ee etenaes $

@. Total (a through)... 6.6 cette ene e nee nnnnnes $ 14,403,109.36
f. Daily interest .......0 0. 0. ee tte cee cece netbeans $ 760.88

3. You are notified as
a. a judgment debtor.

 

 

 

 

 

 

 

b. [xX ] a person other than the judgment debtor (state capacity in which person is notified):
The Registrar for the Domain Name Holdings of Andrew Anglin, including but not limited to “dailystormer.red."
(Read Information for Judgment Debtor or Information for Person Other Than Judgment Debtor on page two.)
Notice of Levy was

[__] mailed on (date):
[__] delivered on (date):
[__] posted on (date):
[___] filed on (date):
[__] recorded on (date):

Date:

>

 

(TYPE OR PRINT NAME)

Form Approved for Optional Use
Judicial Council of Califomia
EJ-150 [Rev. July 1, 2014]

(SIGNATURE)
[___] Registered process server
Page 1 of 2
Code of Civil Procedure, § 699.540

[__] Levying officer

NOTICE OF LEVY
(Enforcement of Judgment)
 

SHORT TITLE:
Gersh v. Anglin

 

LEVYING OFFICER FILE NO.:

 

 

COURT CASE NO.:

4:20-mc-80215-KAW

 

 

 

 

-INFORMATION FOR JUDGMENT DEBTOR-

. The levying officer is required to take custody of the property described in item 1 in your

possession or under your control.

. You may claim any available exemption for your property. A list of exemptions is attached.

if you wish to claim an exemption for personal property, you must do so within 10
days after this notice was delivered to you or 15 days after this notice was mailed to
you by filing a claim of exemption and one copy with the levying officer as provided in
section 703.520 of the Code of Civil Procedure. If you do not claim an exemption, you
may lose it and the property is subject to enforcement of a money judgment. If you
wish to seek the advice of an attorney, you should do so immediately so that a claim
of exemption can be filed on time.

. You are not entitled to claim an exemption for property that is levied upon under a judgment

for sale of property. This property is described in the accompanying writ of sale. You may,
however, claim available exemptions for property levied upon to satisfy damages or costs
awarded in such a judgment.

4. You may obtain the release of your property by paying the amount of a money judgment

with interest and costs remaining unpaid.

. If your property is levied upon under a writ of execution or to satisfy damages and costs

under a writ of possession or sale, the property may be sold at an execution sale, perhaps
at a price substantially below its value. Notice of sale will be given to you. Notice of sale of
real property (other than a leasehold estate with an unexpired term of less than two years)
may not be given until at least 120 days after this notice is served on you. This grace
period is intended to give you an opportunity to settle with the judgment creditor, to obtain a
satisfactory buyer for the property, or to encourage other potential buyers to attend the
execution sale.

. All sales at an execution sale are final; there is no right of redemption.

 

 

 

 

— INFORMATION FOR PERSON OTHER THAN JUDGMENT DEBTOR -

1. If the property levied upon is in your possession or under your contro! and you do not

claim the right to possession or a security interest, you must deliver the property to the
levying officer. If you do not deny an obligation levied upon or do not claim a priority
over the judgment creditor's lien, you must pay to the levying officer the amount that is
due and payable and that becomes due and payable during the period of the execution
lien, which lasts two years from the date of issuance of the writ of execution. You must
execute and deliver any documents needed to transfer the property.

2. You must complete the accompanying Memorandum of Garnishee.

3. If you claim ownership or the right to possession of real or personal property levied

upon or if you claim a security interest in or lien on personal property levied upon, you
may make a third-party claim and obtain the release of the property pursuant to
sections 720.010—720.800 of the Code of Civil Procedure.

4. Make checks payable to the levying officer.

 

 

 

EJ-150 [Rev. July 1, 2014]

NOTICE OF LEVY
(Enforcement of Judgment)

Page 2 of 2
 

 

AT-167/EJ-152

 

 

 

 

 

 

 

 

Mar ‘Cone ad (CA Bart No 3856 én” State Bar number, and address): LEVYING OFFICER {Name and Address):
CONRAD & METLITZKY LLP United States Marshals Service
Four Embarcadero Center, Suite 1400, San Francisco, CA 94111 Ronald V. Dellums Fed. Bldg., U.S.
TELEPHONE NO.: 415-343-7100 raxno,: 415-343-7101 Courthouse
E-MAIL ADDRESS: mconrad@conradmetlitzky.com 1301 Clay Street
ATTORNEY FOR (Name): Tanya Gersh Oakland, CA 94612
SUPERIOR COURT OF CALIFORNIA, COUNTY OF U.S. District Court
STREET ADDRESS: 130] Clay Street
MAILING ADDRESS: Ronald V. Dellums Federal Building
city AND IP CODE: Oakland, CA 94612
BRANCH NAME: Northern District of California (Oakland Division)
PLAINTIFF/PETITIONER: Tanya Gersh LEVYING OFFICER FILE NO.:
DEFENDANT/RESPONDENT: Andrew Anglin
MEMORANDUM OF GARNISHEE COURT CASE NO:
(Attachment-Enforcement of Judgment) 4:20-me-80215-KAW
NOTICE TO PERSON SERVED WITH WRIT AND NOTICE OF LEVY OR NOTICE OF
ATTACHMENT: This memorandum must be compteted and malled or delivered to the ans eran bane v t apply
levying officer within 10 days after service on you of the writ and notice of levy 9 ‘

 

 

or attachment unless you have fully complied with the levy. Fallure to complete and
return this memorandum may render you liable for the costs and attorney fees incur-
red in obtaining the required information.

— RETURN ALL COPIES OF THIS MEMORANDUM TO THE LEVYING OFFICER —

 

 

1. a. Garmishee (name):
b. Address:

2. Judgment Creditor (name):
3. [_] (Check if applicable.) The gamishee holds neither any property nor any obligations in favor of the judgment debtor.

4. If you will not deliver to the levying officer any property levied upon, describe the property and the reason for not delivering it:

5. For writ of execution only. Describe any property of the judgment debtor not levied upon that is in your possession or under your
control:

 

(Continued on reverse) Page 1 of 2
poteantonia MEMORANDUM OF GARNISHEE Code Civ. Proc. $§ 488.610,

ro jai Council of Califomia
AT-167/6J-182 [Revised July 1, 2013] (Attachment-Enforcement of Judgment)
AT-167/EJ-152

 

SHORT TITLE: LEVYING OFFICER FILE NO.: CASE NUMBER:
Gersh v. Anglin 4:20-mc-80215-KA W

 

 

 

 

 

6. If you owe money to the judgment debtor which you will not pay to the levying officer, describe the amount and the terns of the
obligation and the reason for not paying it to the levying officer:

7. Describe the amount and terms of any obligation owed to the judgment debtor that is levied upon but is not yet due and payable:

8. For writ of execution only. Describe the amount and terms of any obligation owed to the judgment debtor that is not levied upon:

9. Describe any claims and rights of other persons to the property or obligation levied upon that are known to you and the names
and addresses of the other persons:

DECLARATION OF GARNISHEE
| declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date:

>

(TYPE OR PRINT NAME) (SIGNATURE }

 

 

If you need more space to provide the information required by this memorandum, you may attach additional pages.
[_] Total number of pages attached:

 

 

 

 

AT-TOTIES-A82 [Rev. duty 1. 2013] MEMORANDUM OF GARNISHEE Rage 2082

(Attachment-Enforcement of Judgment)
